DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 6/17/2020 has been accepted and entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “the cover block with horizontal length between the pair of fixed blocks at least three times its vertical length,” however there is no mention of this limitation in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2014034689) in view of Hartley (US 3131919) and in further view of Hayashi (US 20140099590), and Cao (CN 101699202) with citation made to attached machine translations.
Regarding claim 7, Ichikawa teaches a far-infrared radiation multi-stage type heating furnace for a steel sheet for hot stamping, the far-infrared radiation multi-stage type heating furnace comprising ([0049] plurality of heating chambers, [0029] far infrared heating): a heating unit ([0031] heating device main body) the heating unit comprising: blocks comprising a thermal insulation material ([0025] furnace body 11, being a heat insulating material and [0035] heat shielding member 30, made of heat insulating material) each of the blocks being disposed surrounding a periphery of a respective space having rectangular outer shape for accommodating one of the steel sheets for hot stamping (Figs. 2-3, rectangular shape created using the thermal insulating blocks, furnace body 11 and heat shielding members 30 to accommodate workpiece W), the blocks provided in a horizontal plane of the space for accommodating the steel sheets (Figs. 2-3, rectangular shape created using the thermal insulating blocks, furnace body 11 and heat shielding members 30 to accommodate workpiece W, shown being a 
Hartley teaches a metallic furnace body frame disposed around the heating unit (11, upright support member, with col. 2, lines 49-51, the flange 17 can be welded to 11 upright support member),the cover and arranged to be sandwiched between upper side of the pair of fixed blocks in a closed position (see B is between A in figure below), and the cover block disposed on a fixed base block sandwiched between lower side of the pair of fixed blocks (see C in figure B below), the far-infrared radiation heating furnace further comprising: spacers that space the heating unit apart from the furnace body frame and support the heating unit (see 17 and 19, flanges which are positioned to space frame 11 apart from the heating units).

    PNG
    media_image1.png
    657
    658
    media_image1.png
    Greyscale

FIGURE A


    PNG
    media_image2.png
    779
    717
    media_image2.png
    Greyscale

FIGURE B
Ichikawa and Hartley are considered to be analogous to the claimed invention because they are in the same field of multiple stage furnaces. It would have been obvious to have modified Ichikawa to incorporate the teachings of Hartley to have a frame around the heating unit in order to provide a means to attach flanges or support members to the stationary body (Hartley Col. 2 lines 45-55, Fig.3).
It would have been obvious to have modified Ichikawa to incorporate the teachings of Hartley to have to the cover arranged to be sandwiched between the upper side of the fixed blocks and disposed on a fixed base block between the lower side of the pair of fixed blocks in order to provide a means to inspect the furnace operation (Hartley Col. 4 lines 29-33). It would have been obvious to have modified Ichikawa to incorporate the teachings of Hartley to have to spacers that space the heating unit apart from the furnace body in order to allow for removably secured support members (Hartley Col. 2 lines 45-50). 
Hayashi teaches and far-infrared radiation heaters positioned above and below the steel sheet for hot stamping to heat the steel sheet for hot stamping (fig. 2, item 100, multistage furnace, with 101a and 102a, lower and upper heaters).
Ichikawa, Hartley, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of multiple stage furnaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa and Hartley to incorporate the teachings of Hayashi by having far-infrared radiation heaters positioned above and below the steel sheet for hot stamping to heat the steel sheet for hot stamping.  Doing so is applying a known technique (Hayashi’s furnace with far-infrared heaters positioned above and below a workpiece) to a known device (Hartley’s furnace) ready for improvement to yield predictable results of a heating a workpiece by a substitute heating means from above and below (Hayashi [0039] for the heaters being electric and [0035] with fig. 2 for position of heaters 101A/B and 102A/B).
Cao teaches the cover block directly exposed to an area over the heating unit in the closed position (top cover 3 directly over the heating unit).
Ichikawa, Hartley, and Hayashi are considered to be analogous to the claimed invention because they are in the same field of furnaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa, Hartley, and Hayashi .

Claims 8-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2014034689), Hartley (US 3131919), Hayashi (US 20140099590), and Cao (CN 101699202) as applied to claim 7 above in view of Iwatani (JP3056522U published in 1999), with citation made to attached machine translations.
Regarding claim 8 Ichikawa, Hartley, Hayashi, and Cao teach the invention of claim 7, but are silent on wherein each of the far-infrared radiation heaters comprises a planar structure comprising a plurality of insulator elements arranged in rows, the insulator elements comprising sintered form of far-infrared radiation emitting ceramics, and wherein the plurality of insulator elements are coupled together by a heating wire so as to be capable of being displaced from each other so that the far-infrared radiation heater has flexibility, the heating wire being inserted in heating wire through holes formed in the respective insulator elements.
Iwatani further teaches a similar far-infrared radiation heater (see abstract) wherein each of the far-infrared radiation heaters comprises a planar structure comprising a plurality of insulator elements (elements shown in fig. 1 and fig. 2) arranged in rows (shown in fig. 3), the insulator elements comprising sintered form of far-infrared radiation emitting ceramics (see claim 1), and wherein the plurality of insulator elements are coupled together by a heating wire so as to be capable of being displaced from each other so that the far-infrared radiation heater has flexibility, the heating wire being inserted in heating wire through holes (2) formed in the respective insulator elements (see description of wire in claim 1, through holes in elements shown in fig. 2, and wire through a collection elements in fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartley in view of Iwatani and Hayashi to incorporate the further teachings of JP1999 by incorporating a sintered form of far-infrared radiation emitting ceramics, coupled by a flexible heating wire, in the heater. Doing so would aid in protecting the heaters, improving the heaters resistance to damage from kinetic and thermal shocks.  Note:  Concerning the claim element “…insulator elements are coupled together by a heating wire so as to be capable of being displaced…”, it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a structural limitation in any patentable sense.
Regarding claims 9 and 10, Ichikawa, Hartley, Hayashi and Cao the invention of claim 7 and  Ichikawa, Hartley, Hayashi, Cao, and Iwatani teach the invention teach the invention of claim 8 respectively, and Ichikawa teaches wherein the space has an approximately rectangular outer shape having four sides in the horizontal plane (Figs. 2-3, rectangular shape created using the thermal insulating blocks, furnace body 11 and heat shielding members 30 to accommodate workpiece W, shown being a horizontal plane).
Regarding claims 11-14, Ichikawa, Hartley, Hayashi and Cao the invention of claim 7 and  Ichikawa, Hartley, Hayashi, Cao, and Iwatani teach the invention of claims 8-10, but Ichikawa, Hayashi, Iwatani and Cao are silent on wherein the heating unit comprises a metallic furnace shell that encloses outer peripheries of the fixed blocks to retain the fixed blocks.
Hartley further teaches wherein the heating unit comprises a metallic furnace shell (figs. 2 and 3, 25, annular band, with col. 2, lines 55-56, describing it being made of steel) that encloses outer peripheries of the fixed blocks to retain the fixed blocks.
It would have been obvious to have modified Ichikawa, Hayashi, and Cao to incorporate the teachings of Hartley to have the heating unit have a metallic furnace shell in order to (Hartley Col. 2 lines 45-55, Fig.3).
Regarding claim 15-22, Ichikawa, Hartley, Hayashi and Cao the invention of claim 7 and Ichikawa, Hartley, Hayashi, Cao, and Iwatani teach the invention of claims 8-14, and Hartley further teaches wherein the heating unit comprises a plurality of heating units arranged in a vertical direction ([0028] six heaters 20, and heaters 18 and 19 Fig. 1 shown spaced apart from each other vertically).
Regarding claim 23-30, Ichikawa, Hartley, Hayashi, Cao, and Iwatani teach the invention of claims 15-22 respectively, and Ichikawa teaches wherein the plurality of heating units are spaced apart from each other ([0028] six heaters 20, and heaters 18 and 19 Fig. 1 shown spaced apart from each other vertically).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (JP2014034689). Hartley (US 3131919), Hayashi (US 20140099590), and Cao (CN 101699202) in view of Raymond (US 4418416) with citation made to attached machine translations.
Regarding claim 31, Ichikawa, Hartley, Hayashi, and Cao teach the invention of claim 7, but Ichikawa, Hayashi, and Cao are silent on Harley further teaches wherein each of the spacers extends along the horizontal direction that the pair of fixed blocks are facing each other wherein the spacers have a vertical width greater than a horizontal width in a section orthogonal to the horizontal direction.
Harley further teaches wherein each of the spacers extends along the horizontal direction that the pair of fixed blocks are facing each other (figs. 1 and 3, items 17 and 19, flanges, which are positioned extending horizontally to space frame 11 apart from the heating units are extending in a horizontal direction of the fixed block [see A in examiner annotated fig. A above, where blocks 21 and 23 
It would have been obvious to have modified Ichikawa, Hayashi, and Cao to incorporate the teachings of Hartley to have spacers extending in the horizontal direction that the pair of fixed blocks are facing each other in order to have the spacers secure respective supports and sections (Hartley Col. 2 lines 43-52).
Raymond teaches spacers (figs. 1 and 2, 10 - hanger element) having a vertical width (vertical width [i.e. height] depicted in fig. 1 where height is depicted along with length) greater than a horizontal width (horizontal width depicted in fig. 2 where width is depicted along with length) in a section orthogonal to the horizontal direction (a section depicting width and height is orthogonal to the horizontal direction as depicted in fig. 7 would have said vertical width greater than horizontal width).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichikawa, Hartley, Hayashi, and Cao incorporate the teachings of Raymond by having spacers have a vertical width greater than a horizontal width in a section orthogonal to the horizontal direction. Doing so is the simple substitution of one known support element shape (shape of support and spacing element of Raymond) for another (shape of Hartley’s support and spacing flange [17]) to obtain predictable results of providing a rigid shape to support and space furnace elements, as taught by Raymond (see abstract).
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to alter the shape the spacers to a vertical width greater than a horizontal width in a section orthogonal to the horizontal direction of the work space to rectangular with four sides, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in the form or shape of a component is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04, IV-B). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held 

Response to Arguments
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited references overcome the amendments to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        3/18/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761